{¶ 1} The judgment of the court of appeals is reversed on the authority of Gilchrist v. Gonsor, 104 Ohio St.3d 599, 2004-Ohio-7103, 821 N.E.2d 154, and the cause is remanded to the court of appeals for consideration of the remaining assignments of error and for further proceedings not inconsistent with Gilchrist v. Gonsor.
Robert W. Kerpsack Co., L.P.A, and Robert W. Kerpsack, for appellants.
Wiles, Boyle, Burkholder & Bringardner Co., L.P.A., Michael L. Close, and Dale D. Cook; Janik & Dorman, L.L.P., Stacy Lilly, and Matthew Grimm, for appellee.
Moyer, C.J., Resnick, Pfeifer, O’Connor and O’Donnell, JJ., concur.
Lundberg Stratton and Lanzinger, JJ., dissent.